Title: To Alexander Hamilton from John F. Hamtramck, 19 September 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Pittsburgh September 19, 1799. Acknowledges Hamilton’s letters of June 5, July 2, 22, 31, 1799. States that at Detroit the officers and men need practice in maneuvers, that the non-commissioned officers do not command the respect of the men, and that the problems with the police have been corrected. Adds that all the garrisons need copies of “the Baron and the Articles of War.” Complains of the drunkenness of the Indians at Detroit. Supports the passage of a law for the Northwest Territory similar to the Canadian act of March 29, 1777, prohibiting the sale of liquor to the Indians without written permission from the Governor General of the province, the Superintendent of Indian Affairs, or the commanding officer of a post. Encloses a copy of a letter from the chief of the Kaskaskias, which has been forwarded to Governor Arthur St. Clair. States that Detroit should not be reinforced, for Colonel David Strong’s information concerning Indian hostility was unfounded and was originated by land speculators.
